        Case 6:16-cv-00173-RP-AWA Document 898 Filed 10/02/20 Page 1 of 3

                                                                                          Julie Springer
                                                                                    jspringer@wshllp.com
                                                                                      direct 512.652.5782
                                            October 2, 2020

         Re:    Case No. 6:16-cv-00173-RP-AWA consolidated with 6:17-CV-228-RP-AWA and
                6:17-CV-236-RP-AWA; Jane Doe 1, et al. v. Baylor University; In the United States
                District Court for the Western District of Texas – Waco Division
                Baylor’s Response to Plaintiffs’ Advisory (Dkt. 897) – VIA ECF
Judge Austin:

         Plaintiffs’ “Advisory on the Status of UnitedLex Findings,” which is really a request for leave
to file a motion for sanctions against Baylor, fails to include a certificate of conference and contains
numerous misrepresentations about the status of the UnitedLex work. Dkt. 897. For example,
Plaintiffs falsely allege that Baylor “concealed” 8,527 documents when Plaintiffs know that a
substantial number of the documents were created after 6/15/16, the original ESI cut-off date. Until
the Court moved the ESI cutoff date to 11/7/17, those documents had not been reviewed, produced,
or logged by Baylor. Moreover, Baylor never possessed the documents that Pepper Hamilton (“PH”)
produced in response to Plaintiffs’ subpoena until PH produced those documents to UnitedLex and
UnitedLex produced them to Baylor. 1 Baylor could not have “concealed” anything it never had an
obligation to produce or log in the first place. Plaintiffs also knew the parties needed to confer on the
issues raised in their Advisory, as Mr. Dunnam sought dates for such a conference. While Baylor’s
attorneys were in the process of providing dates, Plaintiffs prematurely filed their letter brief. For this
reason alone, Plaintiffs’ letter brief should be struck. However, because Plaintiffs have accused Baylor
of discovery conduct warranting sanctions, Baylor is compelled to briefly address those allegations
below. Baylor requests an appropriate opportunity to provide full briefing should the parties not be
able to resolve their differences after a conference.

          As detailed in Baylor’s 7/22/20 letter brief on the UnitedLex comparison [Dkt. 881],
UnitedLex was retained to facilitate the production of documents from PH in response to Plaintiffs’
subpoena. Pursuant to the Court’s orders, PH and Baylor each provided documents to UnitedLex,
and UnitedLex then compared the documents to determine which had been previously produced or
logged. It was understood from the start there would be a sub-set of unmatched documents—such
as those created by PH after the original 6/15/16 ESI cut-off date—which had never been reviewed
before that would need to be logged or produced by Baylor. See Dkt. 743, Transcript of 12/6/19
Hearing, p. 24-25 (Judge Austin: “So I think that means that Baylor would then need to go through
whatever those non-duplicates are [and] produce or log them….”). The purpose was not—as
Plaintiffs now argue—to sanction Baylor if UnitedLex was unable to match every single document of
the 1,365,293 documents that PH provided to UnitedLex. In fact, it is noteworthy that UnitedLex
initially electronically verified that more than 99% of the documents provided by PH to UnitedLex
unequivocally were previously produced or logged by Baylor (at least 1,331,916 documents). For the
remaining documents (33,377 – or less than 1% of the total), Baylor produced a log on 5/12/20
accounting for each document UnitedLex was unable to match and showing how it was able to match
an additional 26,031 documents. Additionally, Baylor accounted for, by producing, logging or
identifying as non-responsive, the remaining 7,346 documents that were not matched by UnitedLex.

1
 While Cozen may have had some of the documents, Baylor did not. And in many instances, duplicate
copies of paper binders could not be electronically compared due to variations in how vendors
scanned in the documents.

    212 Lavaca Street, Suite 200   Austin, TX 78701 512.652.5780       888.844.8441     F 512.682.2074
                                               wshllp.com
      Case 6:16-cv-00173-RP-AWA Document 898 Filed 10/02/20 Page 2 of 3




October 2, 2020
Page 2


Despite Baylor’s detailed accounting, Plaintiffs challenged the log’s accuracy. To aid in a resolution,
Baylor agreed to pay UnitedLex for a manual review of the unmatched documents. As part of this
work, Baylor requested that UnitedLex verify the entries in Baylor’s accounting log. For example, if
the log reflected that a document was not previously produced or logged because it was prepared after
6/15/16 (the expanded time period) or because it was previously produced by Baylor with a “BU Jane
Doe” bates number, then UnitedLex would verify this representation. To facilitate this process, Baylor
proposed providing UnitedLex with all of the documents that were newly produced and logged as a
result of UnitedLex’s comparison, as well as the “BU Jane Doe” documents. 2 Plaintiffs objected, and
Baylor sought leave from this Court to do so. Dkt. 881. Although the Court has not ruled on Baylor’s
request, Baylor agreed to allow the manual comparison to move forward—even with incomplete
documentation that could affect the reliability of UnitedLex’s review—in an effort to address at least
part of Plaintiffs’ stated concern. UnitedLex’s review has cost Baylor more than $200,000 to date.

          On 9/22/20, UnitedLex provided the results of its review which validated an additional 21,248
documents as “matched” or “technical files,” leaving 12,129 of the documents unmatched. The fact
that UnitedLex did not correctly match these documents the first time – prompting Plaintiffs
to accuse Baylor of concealment – makes it imperative that Baylor have a fair opportunity to
demonstrate the accuracy of the remainder of its accounting log. To put these numbers in
perspective, UnitedLex has matched all but less than .009% of the PH documents. And of the remaining
purportedly unmatched documents, for example: 3,639 were newly produced or logged from the new
post-June 2016 time period; 1,126 were not previously produced because they were non-responsive
(e.g., related to a NCAA investigation); 70 had a “BU Jane Doe” bates number and thus the matching
document was not in UnitedLex’s possession but was previously produced to Plaintiffs; and an
additional 532 match PH documents previously produced by Baylor to Plaintiffs but the documents
inadvertently were not uploaded in the voluminous data transfer to UnitedLex. Additionally, in
UnitedLex’s unmatched category, UnitedLex failed to match duplicative documents, such as: (i) 931
documents that are easily matched using electronic techniques (MD5Hash or metadata); (ii) identical
sets of handwritten notes; and (iii) scanned-in copies of paper binders where the only difference is
that one vendor’s scanning method resulted in additional blank pages in the binders. In short, there
is no basis for sanctions. Nobody concealed anything. Baylor never had the documents until PH gave
them to United Lex. Once UnitedLex identified the documents from PH’s production that appeared
not to match, Baylor accounted for those documents by production, logging or identification as non-
responsive. Consistent with this Court’s directive, Baylor accounted for all documents. 3

        In conclusion, Baylor does not oppose Plaintiffs’ presentation of this issue to the Court,
provided that Baylor is allowed to fully respond, following an appropriate conference. In addition,
the Court’s Order of 12/12/19, provided that it would set a status conference to discuss next steps
after the parties received UnitedLex’s initial comparison report. Dkt. 751. Baylor believes a status
conference would be helpful to discuss any additional steps with respect to UnitedLex’s work.
2
 These were referred to as the “PH2 documents.”
3
 Baylor is prepared to provide examples of duplicative documents UnitedLex failed to match should
the parties not be able to resolve their differences on this issue and further briefing is necessary.
       Case 6:16-cv-00173-RP-AWA Document 898 Filed 10/02/20 Page 3 of 3




October 2, 2020
Page 3



                                                   Respectfully submitted,


                                                   /s/ Julie A. Springer
                                                       Julie A. Springer



                                      CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing motion was served upon Plaintiffs’ counsel

of record on October 2, 2020, via the Court’s ECF/CMF electronic service system as follows:

        Mr. Chad W. Dunn (Attorney in Charge)                         Via ECF: chad@brazilanddunn.com
        BRAZIL & DUNN, L.L.P.
        4407 Bee Caves Road, Suite 111
        Austin, Texas 78746

        Mr. K. Scott Brazil                                           Via ECF: scott@brazilanddunn.com
        BRAZIL & DUNN, L.L.P.
        13231 Champion Forest Drive, Suite 460
        Houston, Texas 77069

        Mr. Jim Dunnam                                            Via ECF: jimdunnam@dunnamlaw.com
        Ms. Andrea Mehta                                         Via ECF: andreamehta@dunnamlaw.com
        Ms. Eleeza Johnson                                       Via ECF: eleezajohnson@dunnamlaw.com
        DUNNAM & DUNNAM, L.L.P.
        4125 West Waco Drive
        Waco, Texas 76710

        Ms. Laura Benitez Geisler                                         Via ECF: lgeisler@textrial.com
        Mr. Sean J. McCaffity                                           Via ECF: smccaffity@textrial.com
        Jody L. Rodenberg                                               Via ECF: jrodenberg@textrial.com
        Alexandria Risinger                                              Via ECF: arisinger@textrial.com
        George (Tex) Quesada                                             Via ECF: quesada@textrial.com
        SOMMERMAN, MCCAFFITY,
         QUESADA & GEISLER, LLP
        3811 Turtle Creek Boulevard, Suite 1400
        Dallas, Texas 75219-4461


                                                          /s/ Julie A. Springer
                                                          Julie A. Springer
